Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Sellers US 3,946,780 in view of Murray US 2008/0185405, Nikitezuk et al. US 2011/0119843, and Shurnick et al. US 4,852,781, does not disclose or reasonably suggest a beer making pack comprising a pack body comprising a handle part protruding at an upper portion of the inner hollow part and away from a center of the inner hollow part, located at an upper portion of the outer hollow part, is smaller than a size of the recessed portion, and is located above a bottom surface of the recessed portion as recited in Claim 24.  The spout 238 of Murry has a surface between first flange 248 and second flange  250 that does not protrude at an upper portion of an inner hollow part of the spout 238 away from a center of the inner hollow part, is not located at an upper portion of an outer hollow part, is not smaller than a size of the sealing member mounting groove, and is not located above a bottom surface of the sealing member mounting groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792